Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 8/17/2022 include amendments to the claims. Claims 1-6, 8-20 are pending. Claims 1, 2, 8 and 19 have been amended. Claim 7 has been cancelled.
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that none of the references teach that the carwash controller combines with data of the cloud database and historical data of on-site storage relating to a particular carwash to control a programmable logic controller (PLC), where the PLC uses these data for emitting output pulses to control an on/off cycle of the water bullet valve, the chemical bullet valve, and the air stepper valve, and where a total flow is calculated by a number of cycles for which the valves are turned on and off during a product run time from the wash controller: Sanville et al. teaches a remote database (see e.g. 322; paragraphs [0051]-[0052], [0075]) and a carwash controller (see e.g. 218, 310) (see paragraphs [0028], [0032]-[0052], [0075], figures 2-3). Sanville et al. does not explicitly teach that the database is a cloud database. Krause et al. teaches a device for delivery of chemicals (see abstract) and that a cloud-based computer may be used in order to provide modern computing capabilities and accurate control of the facility operations (see column 3, line 56 — column 4, line 4). Since both Sanville et al. and Krause et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the system by Sanville may utilize a cloud database so as to allow for modern computing capabilities and accurate facility control, as shown to be known and conventional by Krause et al. Sanville et al. also teaches in paragraphs [0026], [0028], [0032]-[0052], [0069], [0075], [0078]-[0079, figures 2-3 that the carwash controller (see e.g. 218, 310) is capable of controlling a programmable logic controller (see e.g. 603), analyzing historical data of on-site storage, which it is capable of using to for emitting commands (reads on output pulses) (see paragraphs [0038]-[0042]) and providing signals to the smart dispenser system comprising signals relating to characteristics of wash products (reads on chemical signal), amount of wash product (reads on wash package signal), wash times and exhaustion point prediction (reads on wash counter signal – also reads on calculating total flow) that the smart dispenser is capable of analyzing and sending a database signal to the remote (cloud in the modified system) database and creating a plurality of controls for the valves for the dispensing of appropriate amounts of wash product from each of the plurality of wash products, which are then directed onto a car at a carwash. Hence, since the carwash controller 218/310 is capable of sending command signals to and receiving data from the process control valves, as well as calculating total flow, and is capable of running operational sequences based on programmed code, the carwash controller is capable of being programmed to execute an operational sequence including the calculation of a total flow from the number of cycles for which the valves are turned on and off during a product run time. Furthermore, it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Drawings
Objections to the drawings have been withdrawn based on the amendments to the claims.
Claim Objections
Claim objections have been withdrawn based on the amendments to the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the wash controller" in line 20.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes it has been assumed that the limitation reads “the carwash controller”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 8 fails to further limit the subject matter of claim 1 on which it depends. Furthermore, claims 18-20 depend on claim 7, which has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. For examination purposes, it has been assumed that claim 18 depends on claim 8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sanville et al. (US20080046278) in view of Krause et al. (US10144396B1), Lloyd-Davies (US4564132A), Peeler et al. (US20050013708) and Ware et al. (US20100133292).
Regarding claims 1, 8, 18, Sanville et al. teaches a device for delivery of chemicals (see abstract), comprising: a power source (inherent since involving automated computer systems); an internet connection (see paragraphs [0028], [0032]); a remote database (see e.g. 322; paragraphs [0051]-[0052], [0075]); a smart dispenser (see paragraph [0034]) comprising a monitoring system (see e.g. 216, 308), a delivery system (see e.g. pumps and associated instrumentation), and a carwash controller (see e.g. 218, 310) (see paragraphs [0028], [0032]-[0052], [0075], figures 2-3). Sanville et al. does not explicitly teach that the database is a cloud database. Krause et al. teaches a device for delivery of chemicals (see abstract) and that a cloud-based computer may be used in order to provide modern computing capabilities and accurate control of the facility operations (see column 3, line 56 — column 4, line 4). Since both Sanville et al. and Krause et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the system by Sanville may utilize a cloud database so as to allow for modern computing capabilities and accurate facility control, as shown to be known and conventional by Krause et al. Sanville et al. teaches in paragraph [0034] that the smart dispenser may comprise valves, pumps, mixers and associated equipment necessary for the delivery of a plurality of wash products (liquid and solid). Sanville et al. also teaches in paragraphs [0026], [0028], [0032]-[0052], [0069], [0075], figures 2-3 that the carwash controller (see e.g. 218, 310) is capable of controlling a programmable logic controller (see e.g. 603), analyzing historical data of on-site storage, which it is capable of using to for emitting commands (reads on output pulses) (see paragraphs [0038]-[0042]) and providing signals to the smart dispenser system comprising signals relating to characteristics of wash products (reads on chemical signal), amount of wash product (reads on wash package signal), wash times and exhaustion point prediction (reads on wash counter signal – as well as calculating total flow) that the smart dispenser is capable of analyzing and sending a database signal to the remote (cloud in the modified system) database and creating a plurality of controls for the valves for the dispensing of appropriate amounts of wash product from each of the plurality of wash products, which are then directed onto a carat a carwash. Sanville et al. does not explicitly teach a manifold. Krause et al. teaches in figures 1 and 3 and column 7, lines 32-52, that a manifold (see e.g. 64) may be utilized in order to combine various wash products for delivery. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a manifold may be used in the modified system by Sanville et al. so as to allow for the combination and delivery of a plurality of wash products, as shown to be known and conventional by Krause et al. Sanville et al. does not explicitly teach bullet valves. Lloyd-Davies teaches a fluid dispensing device (see abstract) and that a bullet valve mechanism may be used so as to provide simple and efficient fluid flow (see abstract, column 6, lines 2-24). Since both Sanville et al. and Lloyd-Davies teach fluid dispensing systems with valves it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that bullet valves may be used for water and chemical wash product flow control in the modified system by Sanville et al. so as to allow for simple, efficient fluid flow, as shown to be known and conventional by Lloyd-Davies. Sanville et al. does not explicitly teach an air stepper valve. Ware et al. teaches a fluid dispensing system (see abstract) and that a stepper valve may be used for fluids including gases such as air and/or cleaning liquids so as to provide electronic control of the volumetric fluid flow (see paragraphs [0002], [0121], [0201]-[0203]). Since both Sanville et al. and Ware et al. teach fluid dispensing systems with valves it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that stepper valves maybe used in order to transport fluids such as air and cleaning liquids so as to allow for electronic control of the volumetric fluid flow, as shown to be known and conventional by Ware et al. Sanville et al. does not explicitly teach a volumetric pump. Peeler et al. teaches a fluid dispensing system (see abstract) and that a volumetric pump may allow for the reduction of pulsing and the dispensing of a continuous flow of fluid (see paragraph [0076]). Since both Sanville et al. and Peeler et al. teach fluid dispensing systems it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that a volumetric pump may be used in the modified system by Sanville et al. Hence, since the carwash controller by Sanville et al. is capable of sending command signals to and receiving data from the process control valves, as well as calculating total flow, and is capable of running operational sequences based on programmed code, the carwash controller is capable of being programmed to execute an operational sequence including the calculation of a total flow from the number of cycles for which the valves are turned on and off during a product run time. Furthermore, it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claims 2-3 and 9-10, Sanville et al., Krause et al., Lloyd-Davies, Peeler et al. and Ware et al. together teach the limitations of claims 1 and 8. Sanville et al. teaches in paragraphs [0034]-[0035], [0038]-[0039], [0041], [0051]-[0052] and [0063]-[0067]) a plurality of monitoring probes (see e.g. 216) that each measure a tank level for each of a plurality of chemical boxes, whereby the tank levels are then transmitted to the remote (cloud in the modified system) server, whereby the smart dispenser is capable of receiving tank levels from the cloud and estimate the number of remaining car washes (see exhaustion time) for a particular chemical that may be used for a particular type of car wash (reads on claim 8); which may then be used to create a purchasing estimate for each of the particular chemicals giving the car wash owner a realistic estimate of when purchase orders should be made (reads on claims 3 and 10).
Regarding claims 4-6, 11-17, 19-20, Sanville et al., Krause et al., Lloyd-Davies, Peeler et al. and Ware et al. together teach the limitations of claims 3, 10 and 18. As described in the rejections of claims 3, 10 and 18, the modified system teaches a carwash controller, a smart dispenser, a water bullet valve, a chemical bullet valve, an air stepper valve and a volumetric pump. Sanville et al. teaches in paragraph [0047] that the wash pressures may be adjusted as needed based on the desired application. Sanville et al. does not explicitly teach the specific pressures and volumetric flow rates. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention that the pressures of the wash products that, in the modified system, pass through the air stepper valve, the chemical bullet valve and the water bullet valve may be chosen so as to optimize the wash effect for the particular application. Furthermore, it has been determined that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). It has also been determined that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINSAE B AYALEW/EXAMINER, Art Unit 1711